Exhibit 10.1


SEVENTH Amendment
to
Loan and security agreement
This Seventh Amendment to Loan and Security Agreement (this “Amendment”) is
entered into December 18, 2018, by and between SILICON VALLEY BANK (“Bank”) and
PIXELWORKS, INC., an Oregon corporation (“Borrower”).
Recitals
A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of December 21, 2010 (as the same may be amended, modified,
supplemented and/or restated from time to time, including without limitation, by
that certain Amendment No. 1 to Loan and Security Agreement dated as of December
14, 2012, that certain Amendment No. 2 Amendment to Loan and Security Agreement
dated as of December 4, 2013, that certain Amendment No. 3 to Loan and Security
Agreement dated as of December 18, 2015, that certain Amendment No. 4 to Loan
and Security Agreement dated as of December 15, 2016, that certain Amendment No.
5 to Loan and Security Agreement dated as of July 21, 2017, and that certain
Amendment No. 6 to Loan and Security Agreement dated as of December 21, 2017,
collectively, the “Loan Agreement”). Capitalized terms used, but not defined
herein, shall bear the meanings ascribed to such terms in the Loan Agreement.
B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
C.Borrower has requested that Bank amend the Loan Agreement to (i) extend the
Revolving Line Maturity Date, and (ii) make certain other revisions to the Loan
Agreement as more fully set forth herein.
D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.
Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.Amendments to Loan Agreement.
2.1    Section 6.2 (Financial Statements, Reports, Certificates). Sections
6.2(b), 6.2(c), and 6.2(d) of the Loan Agreement hereby are amended and restated
in their entirety and replaced with the following:
“(b)    Borrowing Base Reports. (i) At least thirty (30) days prior to the
Initial Regular Advance, and (ii) to the extent Borrower has received an Initial
Regular Advance pursuant to the terms of this Agreement, within thirty (30) days
after the last day of each month aged listings of accounts receivable and
accounts payable (by invoice date) (the “Borrowing Base Reports”);
(c)    Deferred Revenue Reports. (i) At least thirty (30) days prior to the
Initial Regular Advance, and (ii) to the extent Borrower has received an Initial
Regular Advance pursuant to the terms of this Agreement, within thirty (30) days
after the last day of each month a duly completed deferred revenue report (the
“Deferred Revenue Report”);





--------------------------------------------------------------------------------



(d)    Borrowing Base Certificate. (i) At least thirty (30) days prior to the
Initial Regular Advance, and (ii) to the extent Borrower has received an Initial
Regular Advance pursuant to the terms of this Agreement, within thirty (30) days
after the last day of each month and together with the Borrowing Base Reports, a
duly completed Borrowing Base Certificate signed by a Responsible Officer;”
2.2    Section 6.6 (Operating Accounts). Section 6.6(b) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:
“(b)    Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank's Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank's Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to (i) Borrower’s account at E-Trade Financial
no. XXXXXXXX/XXXX3397 listed on the Perfection Certificate so long as the same
does not, at any time, contain more than Five Hundred Thousand Dollars
($500,000) in Collateral therein, or (ii) deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower's employees and identified to Bank by Borrower as such
or to deposit accounts located outside of the United States.”
2.3    Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 of the Loan Agreement hereby are added or
amended and restated in their entirety, as appropriate, as follows:
“Canadian Share Pledge Documents” means that certain Share Pledge Agreement,
board minutes, shareholder resolutions and stock transfer form, and any other
documents reasonably requested by Bank, all in form and content acceptable to
Bank in its sole discretion, with respect to the pledge by Borrower to Bank of
one hundred percent (100%) of the issued and outstanding equity securities of
ViXS.
“Revolving Line Maturity Date” is December 27, 2019.


“Seventh Amendment Effective Date” is December 18, 2018.


“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower's now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.


2.4    Section 13 (Definitions). Subsection (e) of the defined term “Eligible
Accounts” set forth in Section 13.1 of the Loan Agreement hereby is amended and
restated in its entirety and replaced with the following:
“(e)    Accounts owing from an Account Debtor which does not have its principal
place of business in the United States (except for Tokyo Electron Device Ltd.,
Epson Engineering (Shenzen) Ltd., Epson Precision (H.K.) Ltd., AECO Technology
Co., Ltd., Qisda Corporation, Qisda (Suzhou) Co. Ltd. and Qisda Optronics
(Suzhou) Corporation) unless such Accounts are otherwise Eligible Accounts and
(i) covered in full by credit insurance satisfactory to Bank, less any
deductible, (ii) supported by letters of credit acceptable to Bank, (iii)
supported by a guaranty from the Export-Import Bank of the United States, or
(iv) that Bank otherwise approves of in writing;”





--------------------------------------------------------------------------------



2.5    Section 13 (Definitions). Subsection (h) of the defined term “Eligible
Accounts” set forth in Section 13.1 of the Loan Agreement hereby is amended and
restated in its entirety and replaced with the following:
“(h)    Accounts owing from an Account Debtor, whose total obligations to
Borrower exceed twenty-five percent (25%) of all Accounts, except for Accounts
where Tokyo Electron Device Ltd. or any Subsidiary of Seiko Epson Corporation
(including but not limited to Epson Engineering (Shenzen) Ltd., and Epson
Precision (H.K.) Ltd.) is the Account Debtor, for which such percentage is
forty-five percent (45%), for the amounts that exceed the above-stated
percentage, unless Bank approves in writing;”
2.6    Section 13 (Definitions). Subsection (h) of the definition of Permitted
Indebtedness set forth in Section 13.1 of the Loan Agreement hereby is amended
and restated in its entirety and replaced with the following:
“(h)    Indebtedness incurred by ViXS from Borrower on or after the Seventh
Amendment Effective Date in an aggregate principal amount not to exceed Two
Million Dollars ($2,000,000) outstanding at any time; and”
2.7    Section 13 (Definitions). Subsection (l) of the definition of Permitted
Investments set forth in Section 13.1 of the Loan Agreement hereby is amended
and restated in its entirety and replaced with the following:
“(l)    Investments constituting loans by Borrower to ViXS (permitted pursuant
to subsection (h) of the defined term “Permitted Indebtedness” hereof) on or
after the Seventh Amendment Effective Date not to exceed Two Million Dollars
($2,000,000) in the aggregate principal amount outstanding at any time.”
2.8    Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 of the Loan Agreement hereby are deleted
in their entirety:
“Borrower Debenture” and “Indenture”
2.9    Exhibit C to the Loan Agreement hereby is replaced with Exhibit C
attached hereto.
2.10    Exhibit D (including Schedule 1) to the Loan Agreement hereby is
replaced with Exhibit D (including Schedule 1) attached hereto.
3.Waiver. Borrower is currently in default under the Loan Agreement due to
Borrower’s failure to comply with the terms of Section 1.1 of that certain
Amendment No. 6 to Loan and Security Agreement dated as of December 21, 2017
(the “Sixth Amendment”) pursuant to which Borrower was required to either (a)
deliver to Bank a pledge agreement, pledging 65% of the issued capital stock of
ViXS to Bank, or (b) cause ViXS to be joined as a co-Borrower under the Loan
Agreement at the time that the Convertible Notes were repaid or converted (the
“Existing Default”). Borrower hereby acknowledges and Bank hereby waives the
Existing Default.
4.Limitation of Amendments.
4.1    The amendments set forth in Section 2, and the waiver set forth in
Section 3 above, are effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with any Loan Document.
4.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.





--------------------------------------------------------------------------------



5.Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
5.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default (other than the
Existing Default) has occurred and is continuing;
5.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
5.3    The organizational documents of Borrower delivered to Bank on or prior to
the Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
5.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
5.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
5.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
5.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
6.Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
7.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.
8.Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and (b)
Borrower’s payment of (i) an amendment fee in the amount of Twelve Thousand Five
Hundred Dollars ($12,500), and (ii) all Bank Expenses due and owing as of the
date hereof, in either case, which may be debited from any of Borrower’s
accounts at Bank.
9.Post-Closing Condition. As soon as possible, but in any event not later than
the date that is forty-five (45) days after the Seventh Amendment Effective
Date, Borrower shall deliver to Bank the Canadian Share Pledge Documents. For
the avoidance of doubt, it shall be an uncurable Event of Default under the Loan
Agreement if Borrower fails to timely deliver the Canadian Share Pledge
Documents in accordance with the requirements set forth above.
[Balance of Page Intentionally Left Blank]







--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BANK


SILICON VALLEY BANK




By: /s/ Charles Thor


Name: Charles Thor


Title: Director
 
BORROWER


PIXELWORKS, INC.




By: /s/ Steven L. Moore


Name: Steven L. Moore


Title: Chief Financial Officer






